DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in the application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 22, 2022 has been entered.

Response to Arguments
With respect to the previous 35 U.S.C. 103 rejections of claims 1, 8 and 15 Applicant argues the cited art of record, Tao et al. (US 2019/0206255 A1) in view Froeberg et al (US 2010/0036599 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 15 (see response pages 8-11), specifically “obtaining speed information for one or more road segments, wherein the speed information comprises lane-level traffic speed information based on a comparison of the source speed and the target speed, determining that a merging instance from the source lane into the target lane of the one or more road segments would be a dangerous merging situation providing a signal based on the determination of a dangerous merging situation along the one or more road segments”.
Examiner respectfully disagrees. as the Applicant is discussing narrower limitations than what is claimed specifically in the specification paragraph “0034” “Similar to the source speed above, the target speed may be the speed of one or more vehicles travelling in the target lane” regarding showing that the source speed and target speed can be the speed of the neighbor vehicle.
In accordance Tao teaches “obtaining speed information for one or more road segments, wherein the speed information comprises lane-level traffic speed information based on a comparison of the source speed and the target speed, determining that a merging instance from the source lane into the target lane of the one or more road segments would be a dangerous merging situation". as understood in (See at least ¶ 89-90, 93, 226-227 and 398) “When the vehicle 12 detects that there is an obstacle 13 in the driving direction, the vehicle 12 may transmit the information of the obstacle 13 to the vehicle 11, thereby avoiding a collision of the vehicle 11 and the obstacle after a lane change resulted from a case that the sight of the vehicle 11 is blocked by the vehicle 12”, “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22” and “For example, when the terminal device of the vehicle 332 determines that the speed of the vehicle 331 is smaller than the speed of the vehicle 332 according to the vehicle information of the vehicle 331, such as the speed of the vehicle 331, and the speed of the vehicle 332, the terminal device of the vehicle 332 transmits an acceleration warning to the vehicle 332, for example, transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly” regarding determining if the speed of the nearby vehicle via  is high or low so as to adapt the speed of the own vehicle (i.e. source lane speed) whether to accelerate or decelerate in accordance of the speed of the vehicle nearby (i.e. speed of the target lane) in order to avoid any collision or obstacles (i.e. dangerous merging situation) that can be on the second lane when the own vehicle change lanes which results from a blocked sight before or during the lane change. 
Applicant argues on page 8 that Tao fails to merely teach “privacy concerns and data processing issues when a traffic control unit is considering each individual vehicle along a road and the intentions of each vehicle”, however Examiner respectfully disagrees. as the Applicant is discussing narrower limitations than what is claimed as the privacy concerns and data processing issues is not presented in the claim language.
But Tao fails to disclose “determining one or more merging indicators relating to a number of dangerous merging situations along the one or more road segments along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the number of dangerous merging situations calculated for an associated route”. 
However Froeberg teaches “determining one or more merging indicators relating to a number of dangerous merging situations along the one or more road segments along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the number of dangerous merging situations calculated for an associated route”. as understood in (See at least ¶ 27, 55, 67 and 88) “the risk values of the route segments of the candidate route may be aggregated to determine an overall risk value for the candidate route. The aggregation may be a simple sum or a weighted sum. In some embodiments, one or more other aggregation algorithms may be used to determine the candidate risk value” and “A steep grade may increase the probability of an accident due to highly varying speeds of different vehicles and increased passing of slower vehicles. Other geometrical route attributes such as narrow lanes, the lack of dedicated left-turn lanes, the lack of shoulders, and the like each may affect the probability of collision or accident on the route”, regarding determining the risk value while merging using aggregation algorithms such as the speed limit of the highway lanes or the speed of different vehicles around the own vehicle whether the vehicles around the own vehicle is high or even slow which can increase the probability of accident and to determine the safest route based on candidate route risk values as shown in figure 2a and thus it is comparing the speed between vehicles in different lanes whether it is slow or higher in speed than the own vehicle so as to allow safe merging in the second lane without causing any accidents.
Applicant’s arguments with respect to claims 21, 22 and 23 filed on 07/22/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the applicant’s arguments, the Examiner relies upon newly cited reference Nishiguchi (US 2019/0061766 A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 1, 3-8, 10-15 and 17-20 are rejected under U.S.C. 103 as being unpatentable in view of Tao et al. (US 2019/0206255 A1) in view Froeberg et al (US 2010/0036599 A1).
Regarding claim 1, Tao discloses a method of dynamically detecting dangerous merging situations (see Tao figures 37&39 and paragraphs “0093” and “0400” “the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22”),
the method comprising: obtaining speed information for one or more road segments, wherein the speed information comprises lane-level traffic speed information (see Tao paragraphs “0093” and “0398” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22” and “For example, when the terminal device of the vehicle 332 determines that the speed of the vehicle 331 is smaller than the speed of the vehicle 332 according to the vehicle information of the vehicle 331, such as the speed of the vehicle 331, and the speed of the vehicle 332, the terminal device of the vehicle 332 transmits an acceleration warning to the vehicle 332, for example, transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly.”),
based on the speed information, determining a source speed of a source lane and a target speed of a target lane (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
based on a comparison of the source speed and the target speed, determining that a merging instance from the source lane into the target lane would be a dangerous merging situation (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
providing a signal based on the determination of a dangerous merging situation (see Tao paragraphs “0090”, “0093”, “0226-0227” and “0308” “Another function is Illegal Vehicle Warning (IVW). The IVW refers to a case where when the traffic control unit detects that an vehicle (RV) has an illegal behavior, information of an illegal vehicle (IV) is transmitted to a host vehicle (HV) via the wireless communication means; and according to the content of the received message, the host vehicle (HV) identifies the RV as the illegal vehicle; and if the identified illegal vehicle may affect the driving route of the host vehicle, a mobile phone, a trip computer or an OBU in the host vehicle (HV) warns the HV to pay attention”).
But Tao fails to teach determining one or more merging indicators relating to a number of dangerous merging situations along the one or more road segments along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the number of dangerous merging situations calculated for an associated route.
However Froeberg teaches determining one or more merging indicators relating to a number of dangerous merging situations along the one or more road segments along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the number of dangerous merging situations calculated for an associated route (see Froeberg paragraph “0055” regarding determining the risk value while merging using aggregation algorithms “the risk values of the route segments of the candidate route may be aggregated to determine an overall risk value for the candidate route. The aggregation may be a simple sum or a weighted sum. In some embodiments, one or more other aggregation algorithms may be used to determine the candidate risk value.” Also via paragraph “0088” “For example, an inexperienced driver may be more likely to be at risk in situations where driving judgment comes into play, such as when merging onto a freeway”, in addition to see paragraph “0135” “riskier portions of the determined safest route may be differentiated via an auditory indication. For example, in an in-dash navigation system that provides auditory routing directions, the auditory routing directions may indicate a particularly risky maneuver, e.g., “Take care in making the sharp left turn ahead . . . ” or “Caution, four lanes merging into one lane in 50 yards . . . .” In some embodiments, a type of differentiating indicator for riskier portions of a determined safest route (visual, auditory, or otherwise) may be selectable. For example, the user may select a color-coded differentiation, or the user may select an additional textual warning differentiation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao to select a safest route that is tailored to the user's personal safety preferences (Froeberg paragraph “0055”).
Regarding claim 3, Tao discloses further comprising determining a best route to the destination based on a travel time and the merging indicator for each of the one or more routes to a destination (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.”).

Regarding claim 4, Tao discloses further comprising altering a projected route to the destination to the best route based on the determination of the best route (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.” In addition to see Tao paragraphs “0429”, “0456-0457” and “0509” “The traffic control unit predicts the movement trend and the potential conflict of the traffic participants in the confluence area, and performs a warning or coordination control on the traffic participants to avoid a collision”).

Regarding claim 5, Tao discloses wherein the signal is provided to a user in the form of a message (see Tao paragraphs “0341-0343” “the traffic control unit 242 transmits a follow-up driving instruction to the vehicle 251, the follow-up driving instruction includes identification information, a vehicle speed, driving intention information, a vehicle attribute (e.g., physical size and weight) of the vehicle 25, a safe distance for the follow-up driving of vehicle 251, and a maximum vehicle speed. The OBU of the vehicle 251 controls the host vehicle, i.e., the vehicle 251, to drive following the front vehicle, i.e., vehicle 252, through the intersection in front according to the follow-up driving instruction, and a driving behavior, i.e., acceleration, deceleration of the front vehicle, i.e., the vehicle 252 detected by the V2V message or its own sensor.”).

Regarding claim 6, Tao discloses wherein the one or more merging indicators for one or more routes are updated at a predetermined interval (see Tao paragraphs “0130-0131” regarding the system is being updated every 100ms or less which is analogous to “updated at a predetermined interval” “The system delay is less than or equal to 100 ms, where the system delay may specifically be the total delay time of wireless signal transmission and reception.”).

Regarding claim 7, Tao discloses wherein the comparison of the source speed and the target speed is a direct comparison (see Tao paragraphs “0093”, “0209-0211” and “0432-0433” “the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”).

Regarding claim 8, Tao discloses an apparatus for dynamically detecting dangerous merging situations (see Tao figures 37&39 and paragraphs “0093” and “0400” “the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22”),
the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: obtain speed information for one or more road segments (see Tao paragraphs “0023-0024”, “0093” and “0398” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22” and “For example, when the terminal device of the vehicle 332 determines that the speed of the vehicle 331 is smaller than the speed of the vehicle 332 according to the vehicle information of the vehicle 331, such as the speed of the vehicle 331, and the speed of the vehicle 332, the terminal device of the vehicle 332 transmits an acceleration warning to the vehicle 332, for example, transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly.”),
wherein the speed information comprises lane-level traffic speed information, based on the speed information, determine a source speed of a source lane and a target speed of a target lane (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
based on a comparison of the source speed and the target speed, determine that a merging instance from the source lane into the target lane would be a dangerous merging situation (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
provide a signal based on the determination of a dangerous merging situation (see Tao paragraphs “0090”, “0093”, “0226-0227” and “0308” “Another function is Illegal Vehicle Warning (IVW). The IVW refers to a case where when the traffic control unit detects that an vehicle (RV) has an illegal behavior, information of an illegal vehicle (IV) is transmitted to a host vehicle (HV) via the wireless communication means; and according to the content of the received message, the host vehicle (HV) identifies the RV as the illegal vehicle; and if the identified illegal vehicle may affect the driving route of the host vehicle, a mobile phone, a trip computer or an OBU in the host vehicle (HV) warns the HV to pay attention”).
But Tao fails to teach determine one or more merging indicators relating to a plurality of dangerous merging situations along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the plurality of dangerous merging situations calculated for an associated route.
However Froeberg teaches determine one or more merging indicators relating to a plurality of dangerous merging situations along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the plurality of dangerous merging situations calculated for an associated route (see Froeberg paragraph “0055” regarding determining the risk value while merging using aggregation algorithms “the risk values of the route segments of the candidate route may be aggregated to determine an overall risk value for the candidate route. The aggregation may be a simple sum or a weighted sum. In some embodiments, one or more other aggregation algorithms may be used to determine the candidate risk value.” Also via paragraph “0088” “For example, an inexperienced driver may be more likely to be at risk in situations where driving judgment comes into play, such as when merging onto a freeway”, in addition to see paragraph “0135” “riskier portions of the determined safest route may be differentiated via an auditory indication. For example, in an in-dash navigation system that provides auditory routing directions, the auditory routing directions may indicate a particularly risky maneuver, e.g., “Take care in making the sharp left turn ahead . . . ” or “Caution, four lanes merging into one lane in 50 yards . . . .” In some embodiments, a type of differentiating indicator for riskier portions of a determined safest route (visual, auditory, or otherwise) may be selectable. For example, the user may select a color-coded differentiation, or the user may select an additional textual warning differentiation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao to select a safest route that is tailored to the user's personal safety preferences (Froeberg paragraph “0055”).

Regarding claim 10, Tao discloses wherein the computer program code instructions are further configured to, when executed, cause the apparatus to determine a best route to the destination based on a travel time and the merging indicator for each of the one or more routes to a destination (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.”).

Regarding claim 11, Tao discloses wherein the computer program code instructions are further configured to, when executed, cause the apparatus to alter a projected route to the destination to the best route based on the determination of the best route (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.” In addition to see Tao paragraphs “0429”, “0456-0457” and “0509” “The traffic control unit predicts the movement trend and the potential conflict of the traffic participants in the confluence area, and performs a warning or coordination control on the traffic participants to avoid a collision”).

Regarding claim 12, Tao discloses wherein the signal is provided to a user in the form of a message (see Tao paragraphs “0341-0343” “the traffic control unit 242 transmits a follow-up driving instruction to the vehicle 251, the follow-up driving instruction includes identification information, a vehicle speed, driving intention information, a vehicle attribute (e.g., physical size and weight) of the vehicle 25, a safe distance for the follow-up driving of vehicle 251, and a maximum vehicle speed. The OBU of the vehicle 251 controls the host vehicle, i.e., the vehicle 251, to drive following the front vehicle, i.e., vehicle 252, through the intersection in front according to the follow-up driving instruction, and a driving behavior, i.e., acceleration, deceleration of the front vehicle, i.e., the vehicle 252 detected by the V2V message or its own sensor.”).

Regarding claim 13, Tao discloses wherein the one or more merging indicators for one or more routes are updated at a predetermined interval (see Tao paragraphs “0130-0131” regarding the system is being updated every 100ms or less which is analogous to “updated at a predetermined interval” “The system delay is less than or equal to 100 ms, where the system delay may specifically be the total delay time of wireless signal transmission and reception.”).

Regarding claim 14, Tao discloses wherein the comparison of the source speed and the target speed is a direct comparison (see Tao paragraphs “0093”, “0209-0211” and “0432-0433” “the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”).

Regarding claim 15, Tao discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: obtain speed information for one or more road segments (see Tao paragraphs “0023-0024”, “0093” and “0398” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22” and “For example, when the terminal device of the vehicle 332 determines that the speed of the vehicle 331 is smaller than the speed of the vehicle 332 according to the vehicle information of the vehicle 331, such as the speed of the vehicle 331, and the speed of the vehicle 332, the terminal device of the vehicle 332 transmits an acceleration warning to the vehicle 332, for example, transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly.”),
wherein the speed information comprises lane-level traffic speed information, based on the speed information, determine a source speed of a source lane and a target speed of a target lane (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
based on a comparison of the source speed and the target speed, determine that a merging instance from the source lane into the target lane would be a dangerous merging situation (see Tao paragraph “0093” “the vehicle 23 needs to perform a lane change during the drive, then the vehicle 23 transmits driving intention information regarding the lane change to the vehicle 22; after receiving the driving intention information regarding the lane change of the vehicle 23, a mobile phone, a trip computer, or the OBU in the vehicle 22 warns the driver in the vehicle 22 that the vehicle 23 needs to perform the lane change, and the driver decides to decelerate or accelerate. Alternatively, the vehicle 23 may also transmit its driving intention information regarding the lane change to the traffic control unit 14; the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23, and transmit prompt information for a deceleration to the vehicle 22, thereby avoiding a collision between the vehicle 23 and the vehicle 22.”),
provide a signal based on the determination of a dangerous merging situation  (see Tao paragraphs “0090”, “0093”, “0226-0227” and “0308” “Another function is Illegal Vehicle Warning (IVW). The IVW refers to a case where when the traffic control unit detects that an vehicle (RV) has an illegal behavior, information of an illegal vehicle (IV) is transmitted to a host vehicle (HV) via the wireless communication means; and according to the content of the received message, the host vehicle (HV) identifies the RV as the illegal vehicle; and if the identified illegal vehicle may affect the driving route of the host vehicle, a mobile phone, a trip computer or an OBU in the host vehicle (HV) warns the HV to pay attention”).
But Tao fails to teach determine one or more merging indicators relating to a plurality of dangerous merging situations along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the plurality of dangerous merging situations calculated for an associated route.
However Froeberg teaches determine one or more merging indicators relating to a plurality of dangerous merging situations along one or more routes to a destination, wherein the one or more merging indicators each comprise an aggregate of the plurality of dangerous merging situations calculated for an associated route (see Froeberg paragraph “0055” regarding determining the risk value while merging using aggregation algorithms “the risk values of the route segments of the candidate route may be aggregated to determine an overall risk value for the candidate route. The aggregation may be a simple sum or a weighted sum. In some embodiments, one or more other aggregation algorithms may be used to determine the candidate risk value.” Also via paragraph “0088” “For example, an inexperienced driver may be more likely to be at risk in situations where driving judgment comes into play, such as when merging onto a freeway”, in addition to see paragraph “0135” “riskier portions of the determined safest route may be differentiated via an auditory indication. For example, in an in-dash navigation system that provides auditory routing directions, the auditory routing directions may indicate a particularly risky maneuver, e.g., “Take care in making the sharp left turn ahead . . . ” or “Caution, four lanes merging into one lane in 50 yards . . . .” In some embodiments, a type of differentiating indicator for riskier portions of a determined safest route (visual, auditory, or otherwise) may be selectable. For example, the user may select a color-coded differentiation, or the user may select an additional textual warning differentiation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao to select a safest route that is tailored to the user's personal safety preferences (Froeberg paragraph “0055”).

Regarding claim 17, Tao discloses wherein the program code instructions are further configured to determine a best route to the destination based on a travel time and the merging indicator for each of the one or more routes to a destination (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.”).

Regarding claim 18, Tao discloses wherein the program code instructions are further configured to alter a projected route to the destination to the best route based on the determination of the best route (see Tao paragraphs “0093”, “0331”, “0368” and “0414” regarding a time to drive through “i.e. based on a travel time” an intersection and merging indicator to make the intersection more safe and efficient “transmits the traffic directing instruction to the host vehicle according to the vehicle information of the host vehicle in the passage request for intersection, so as to cause the host vehicle to pass through the intersection according to the traffic directing instruction, which digitalizes direction operations of a traffic police in the intersection, and transmits the traffic directing instruction through V2X communication, thereby may finely direct the driving lanes of each vehicle, the follow-up driving, the time to drive through, the time to stop, the position to stop at, and make the intersection traffic safer and more efficient.” In addition to see Tao paragraphs “0429”, “0456-0457” and “0509” “The traffic control unit predicts the movement trend and the potential conflict of the traffic participants in the confluence area, and performs a warning or coordination control on the traffic participants to avoid a collision”).

Regarding claim 19, Tao discloses wherein the signal is provided to a user in the form of a message (see Tao paragraphs “0341-0343” “the traffic control unit 242 transmits a follow-up driving instruction to the vehicle 251, the follow-up driving instruction includes identification information, a vehicle speed, driving intention information, a vehicle attribute (e.g., physical size and weight) of the vehicle 25, a safe distance for the follow-up driving of vehicle 251, and a maximum vehicle speed. The OBU of the vehicle 251 controls the host vehicle, i.e., the vehicle 251, to drive following the front vehicle, i.e., vehicle 252, through the intersection in front according to the follow-up driving instruction, and a driving behavior, i.e., acceleration, deceleration of the front vehicle, i.e., the vehicle 252 detected by the V2V message or its own sensor.”).

Regarding claim 20, Tao discloses wherein the one or more merging indicators for one or more routes are updated at a predetermined interval (see Tao paragraphs “0130-0131” regarding the system is being updated every 100ms or less which is analogous to “updated at a predetermined interval” “The system delay is less than or equal to 100 ms, where the system delay may specifically be the total delay time of wireless signal transmission and reception.”).

Claims 21-23 are rejected under U.S.C. 103 as being unpatentable in view of Tao et al. (US 2019/0206255 A1) in view Froeberg et al (US 2010/0036599 A1) in view of Nishiguchi (US 2019/0061766 A1).

Regarding claim 21, Tao fails to explicitly discloses wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments.
However Nishiguchi teaches wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments (see Nishiguchi paragraphs “0094” and “0107-0108” “If the lane change availability determination unit 211 determines that the lane change is possible, the control detail deriving unit 212 determines control details for executing the lane change. The control details are, for example, information about a speed and a steering angle of the host vehicle M. For example, the control detail deriving unit 212 derives a target speed until the host vehicle M reaches the lane change target position TAs on the basis of a relative speed between the host vehicle M and the nearby vehicles in front of and behind the lane change target position TAs set by the lane change availability determination unit 211 (the forward reference vehicle mB and the backward reference vehicle mC) and a relative distance until the lane change target position TAs.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao in order to suppress a lane change when a vehicle that is an obstacle to a lane change is in a target lane and releasing the suppression of the lane change after waiting until there are no vehicles that are obstacles to perform the lane change by comparing the speed of the own vehicle with the speed the nearby vehicle for safely lane changing (Nishiguchi paragraphs “0094” and “0107-0108”).

Regarding claim 22, Tao fails to explicitly discloses wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments.
However Nishiguchi teaches wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments (see Nishiguchi paragraphs “0094” and “0107-0108” “If the lane change availability determination unit 211 determines that the lane change is possible, the control detail deriving unit 212 determines control details for executing the lane change. The control details are, for example, information about a speed and a steering angle of the host vehicle M. For example, the control detail deriving unit 212 derives a target speed until the host vehicle M reaches the lane change target position TAs on the basis of a relative speed between the host vehicle M and the nearby vehicles in front of and behind the lane change target position TAs set by the lane change availability determination unit 211 (the forward reference vehicle mB and the backward reference vehicle mC) and a relative distance until the lane change target position TAs.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao in order to suppress a lane change when a vehicle that is an obstacle to a lane change is in a target lane and releasing the suppression of the lane change after waiting until there are no vehicles that are obstacles to perform the lane change by comparing the speed of the own vehicle with the speed the nearby vehicle for safely lane changing (Nishiguchi paragraphs “0094” and “0107-0108”).

Regarding claim 23, Tao fails to explicitly discloses wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments.
However Nishiguchi teaches wherein the lane-level traffic speed information comprises one or more speed differences between two or more lanes for the one or more road segments (see Nishiguchi paragraphs “0094” and “0107-0108” “If the lane change availability determination unit 211 determines that the lane change is possible, the control detail deriving unit 212 determines control details for executing the lane change. The control details are, for example, information about a speed and a steering angle of the host vehicle M. For example, the control detail deriving unit 212 derives a target speed until the host vehicle M reaches the lane change target position TAs on the basis of a relative speed between the host vehicle M and the nearby vehicles in front of and behind the lane change target position TAs set by the lane change availability determination unit 211 (the forward reference vehicle mB and the backward reference vehicle mC) and a relative distance until the lane change target position TAs.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method, apparatus and device for controlling a collaborative lane change of Tao in order to suppress a lane change when a vehicle that is an obstacle to a lane change is in a target lane and releasing the suppression of the lane change after waiting until there are no vehicles that are obstacles to perform the lane change by comparing the speed of the own vehicle with the speed the nearby vehicle for safely lane changing (Nishiguchi paragraphs “0094” and “0107-0108”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664  
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3664